OPINION
McDONALD, Chief Justice.
This is an appeal by appellant (defendant) Peterson from judgment against him on a note for $6500. (plus interest and attorneys’ fees) in favor of appellees (plaintiffs) Caylor and Walker; and an appeal by appellant (defendant) Concord Manor, Inc. from judgment against it for services rendered for $2260. (plus interest) in favor of appellee (plaintiff) Walker Farrington Company.
Appellees Caylor and Walker sued appellant Peterson on a $6500. note payable to Texas National Bank of Dallas and endorsed to appellants; and appellee Walker Farrington & Co., an accounting firm, sued appellee Concord Manor, Inc. for money due for accounting services. (While this is a two-pronged suit, appellees Walker and Caylor are principal owners of appellee Walker Farrington & Co., and appellant Peterson is the principal owner of appellant Concord Manor, Inc.)
Trial was to the court which rendered judgment for appellees Walker & Caylor against appellant Peterson for $6500. (plus interest and attorneys’ fees) on the note; and rendered judgment for appellee Walker Farrington & Co. against Concord Man- or, Inc. for $2260. (plus interest) for accounting services rendered.
Appellants appeal on six points contending:
1) The trial court erred in rendering judgment against Peterson on the note as there is no evidence Peterson executed the note (and the judgment is against the great weight and preponderance of the evidence).
2) The trial court erred in rendering judgment against Peterson on the note as there was no evidence that shows him liable as he was an accommodation maker of the note (and the judgment is against the great weight and preponderance of the evidence).
3) The trial court erred in rendering judgment against Concord Manor, Inc. for accounting fees as there was no evidence or insufficient evidence to support a finding of reasonable value of such services.
Appellants’ contentions 1 and 2 assert that Peterson did not sign the note, and that if he did he was an accommodation maker. Peterson was President and principal owner of Concord Manor, Inc., a nursing home. Appellees Walker and Cay-lor are CPAs who for several years through appellee Walker Farrington & Company furnished accounting services to *377Peterson, Concord Manor, Inc. and other corporations owned by Peterson. In 1969 Peterson and Corporations owned by him, owed appellees $8500. for accounting fees which Peterson and the Corporations could not pay. Appellees said unless they were paid they could not continue to do accounting work for Peterson and the Corporations. Peterson' agreed to pay what was owed if appellees would help him make a loan. In December 1969, appellees accompanied Peterson to the Texas National Bank. The bank refused to loan Peterson the money unless appellees guaranteed payment. Appellees signed a collateral guarantee, and Peterson executed a note for $8750, to the bank. The proceeds of the loan were deposited to appellees’ accounting firm account and Petersons, and the other Corporations’ accounts were marked paid.
Appellees’ accounting firm continued to do accounting work for Concord Manor through July 1970.
The $8750. note was due in 90 days, and Peterson paid $1000. on it and renewed it. The renewal note came due July 8, 1970, and Peterson paid $1250. on same and renewed it to September 8, 1970 in the amount of $6500. This is the note involved in this case. Peterson defaulted on payment of this note and the bank called on appellees for payment under their collateral agreement. Appellees paid the bank $6500. plus interest and the bank endorsed the note to appellees.
The note is reproduced as follows:



*378Peterson’s name is typed at the end of the note proper, and Peterson signed the acknowledgment of the note and desire not to have insurance coverage.
The evidence is undisputed Peterson borrowed this money from Texas National Bank to pay delinquent accounting fees owed by Peterson and Corporations of which he was a partial owner and officer, to appellees. The accounting firm accepted the money, marked Peterson’s and the Corporations’ accounts paid, and continued to render accounting services to them.
Contentions 1 and 2 are overruled.
Contention 3 asserts there is no evidence or insufficient evidence to support a finding of reasonable value of service rendered Concord Manor, Inc. Concord Manor, Inc. agreed to pay $350. per month for the accounting services rendered. No portion of the bill was paid. Concord Manor, Inc. thus owed appellee accounting firm for such debt.
Contention 3 is overruled.
Affirmed.